NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                               Submitted November 6, 2015*
                                Decided November 13, 2015

                                           Before

                            WILLIAM J. BAUER, Circuit Judge

                            JOEL M. FLAUM, Circuit Judge

                            DAVID F. HAMILTON, Circuit Judge

No. 15-1838

SEAN SMITH,                                       Appeal from the United States District
     Plaintiff-Appellant,                         Court for the Southern District of Indiana,
                                                  Indianapolis Division.
       v.
                                                  No. 1:13-cv-01650-TWP-MJD
UTAH VALLEY UNIVERSITY, et al.
    Defendants-Appellees.                         Tanya Walton Pratt,
                                                  Judge.




                                         ORDER

        Dissatisfied with his grades from Utah Valley University, Sean Smith sued the
school and three of its employees, alleging breach of contract and violations of due
process. Because his claims are barred by the Eleventh Amendment and for failure to
state a valid claim for relief, we affirm the district court’s judgment dismissing the suit.


       *After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus the appeal is submitted on the briefs and record. See FED. R. APP. P.
34(a)(2)(C).
No. 15-1838                                                                                 Page 2



        Smith enrolled in online aviation courses at Utah Valley. In one course he
received an “A” rather than the “A+” he believes he deserved, and a “D” in another
course because his professor refused to accept a corrected paper in lieu of the one that he
initially submitted. After attempts to resolve the dispute through the school’s internal
appeals process proved unfruitful, Smith sued for damages, invoking the district court’s
diversity jurisdiction. Smith’s amended complaint asserts breach of an implied contract
and violations of due process arising from the University’s alleged failure to process his
appeals according to their own policies. (He has abandoned other claims.)

       The district court granted the defendants’ motion to dismiss. It reasoned that the
Eleventh Amendment bars Smith’s claims against the University and the individual
defendants sued in their official capacities. And it concluded that qualified immunity
shields the school officials sued in their individual capacities.

       On appeal, Smith challenges the dismissal of his due-process and contract claims,
but his arguments are not persuasive. Although we take as true all well-pleaded facts
and construe them in the light most favorable to Smith, we do not assume that his legal
conclusions are true. Hickey v. O’Bannon, 287 F.3d 656, 657–58 (7th Cir. 2002). The
Eleventh Amendment immunizes an unconsenting state from suits for damages unless
Congress has validly exercised its power under the Fourteenth Amendment to abrogate
the immunity. Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 98 (1984). State
agencies, including public universities such as Utah Valley, and their officials sued in
their official capacities are treated as arms of the state and immunized from damages
suits as well. Kroll v. Bd. of Trs. of the Univ. of Ill., 934 F.2d 904, 907–08 (7th Cir. 1991). Utah
has consented to damages suits in Utah state courts, but not in federal courts, see UTAH
CODE §§ 63G-7-102(9), 63G-7-201, 63G-7-301(1)(a), and Smith identifies no federal law
that abrogates its immunity. Therefore the district court properly dismissed all claims
against Utah Valley and its employees sued in their official capacities.

        To the extent that Smith pursues the individual defendants in their personal
capacities under 42 U.S.C. § 1983, he states no valid due-process claim against them.
First, the crux of Smith’s appeal is that the defendants violated due process by failing to
follow the school’s own appeals procedures. Yet we have long held that a public
institution’s failure to follow state-specified procedures does not violate due process. See
Charleston v. Bd. of Trs. of the Univ. of Ill., 741 F.3d 769, 772–74 (7th Cir. 2013) (concluding
that, in dismissing plaintiff from graduate program, “[i]t may have been unfair for the
university not to follow its own procedures . . . but it was not unconstitutional”); Osteen
No. 15-1838                                                                          Page 3

v. Henley, 13 F.3d 221, 225 (7th Cir. 1993) (concluding no due process violation resulted
from failure to follow university’s student judicial code). Second, his claim depends on
the existence of a protected interest in a particular grade, but he has supplied no
authority establishing that protected interest, as he must. See Charleston, 741 F.3d at 772–
74 & n. 2. Third, in the context of public education, the Supreme Court has held that if a
student has a protected interest in not being dismissed from a program for academic
reasons, the only process due is limited, flexible, and informal. See Bd. of Curators of the
Univ. of Mo. v. Horowitz, 435 U.S. 78, 85–87 (1978). Smith was not dismissed from the
program; he merely received two unwanted grades.

                                                                               AFFIRMED.